Citation Nr: 1219233	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Wounded Warrior Project



ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1995, with service in Southwest Asia from August 1990 to March 1991.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the RO.  The Board remanded the issue on appeal in June 2011 for further development of the record.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


FINDING OF FACT

The Veteran's currently diagnosed migraine headaches are not shown to have onset during or otherwise be causally related to his period of active military service.


CONCLUSION OF LAW

The Veteran's migraine headaches are not shown to be due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a December 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for migraine headaches, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and private treatment records.    

The VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for a VA examination.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009); Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir.2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

II.  Analysis

The Veteran's service treatment records reflect that in a May 1994 optometry clinic note, he complained of a headache at the end of the day which occurred one time (two years earlier).  Otherwise, there were no complaints of, treatment for or diagnosis of symptoms related to headaches.

Subsequent to service, the Veteran contends that his headaches onset in service and have continued since discharge.  An October 1995 report of VA examination reflects no complaints of, treatment for or diagnosis of symptoms related to headaches.

A July 10, 1996 emergency room private treatment record reflects the Veteran's complaints of headaches and vomiting.  He reported that the headaches onset a day earlier; he denied any history of headaches of this nature or migraine headaches.  On objective examination, the diagnosis was acute attack of migraine headache.  He was discharged and advised to rest in bed and return to emergency room if necessary; otherwise, he was instructed to follow-up with his primary care physician.  A subsequent July 18, 1996 private treatment note indicates that the Veteran had two additional headaches since the initial attack.  Again, he denied any prior history of headaches.  Treatment options for preventing future headaches were discussed.

Subsequent VA treatment records documented the continued complaints of and treatment for migraine headaches that the Veteran received.  In an August 2004 report of VA examination, the Veteran complained of headaches that onset after his discharge from the military.  He reported that he had his first migraine headache at 35 years of age and was having migraine headaches every two to three weeks.  He also indicated that he had tension headaches in service which occurred approximately two to three times per week but had increased in frequency since his discharge.  On objective examination, the diagnoses were migraine headaches and tension headaches, likely service connected.

Pursuant to the June 2011 Board remand, the Veteran received another VA examination in August 2011.  The Veteran reported that his headaches started in 1993 while he was still in service.  He indicated that, at the time, he was unaware that they were migraine headaches, describing them as "really bad."  Reportedly, he talked to the flight surgeon about the headaches and was prescribed an unknown medication.  At the time, he was also prescribed Motrin, 800 mg, for left ankle and right knee disorders and he thinks that medication helped with the headache pain.

After separating from service, his primary care physician recommended that he discontinue taking the Motrin as that was causing gastrointestinal problems.  Subsequently, the headaches intensity and frequency increased.  He complained of migraine headaches that occurred approximately two to three times per month which were preceded by an aura that included photophobia, phonophobia, nausea and vomiting.  Generally he was able to function during a migraine attack; however, on occasion he would experience a migraine so severe that he was forced to lie down in a dark room for relief.  Prescribed Sumatriptan or Fiorinal relieved the migraine headache pain.

On objective examination, the diagnosis was migraine headaches.  The examiner opined that the migraine headaches were less likely than not (less than 50 percent probability) incurred in or caused by service.  To that end, the examiner explained that the Veteran's service treatment records did not contain evidence of complaints of or treatment for headaches.  The examiner further noted that if the Veteran had been suffering from migraine headaches during service, it was very doubtful that he could have functioned on a day to day basis without seeking medical attention, despite his contentions that he could function because he was taking ibuprofen prescribed for his joint pain.  Thus, taking into account the varying diagnoses for the headaches, migraine and tension, it was the examiner's opinion that the Veteran's headaches were less likely than not (less than 50 percent probability) incurred in or aggravated by active duty service.

Given its review of the record, the Board finds that service connection for the claimed migraine headaches is simply not warranted.  The Board is aware that an August 2004 report of VA examination reflects the examiner's opinion that the Veteran's migraine headaches were likely service connected.  However, no rationale or clarifying discussion was provided.

By contrast, in the August 2011 VA examination report, the examiner opined that the Veteran's migraine headaches were less likely than not (less than 50 percent probability) incurred in or caused by service.  In this regard, the examiner noted that the service treatment records were devoid of complaints of or treatment for headaches and explained that if the Veteran had been suffering from migraine headaches during service, it was very doubtful that he could have functioned on a day to day basis without seeking medical attention, despite his contentions that he could function because he was taking ibuprofen prescribed for his joint pain.  

Thus, as indicated above, there is conflicting evidence on the question of whether the Veteran's migraine headaches onset during or as a result of service.  Under these circumstances, it is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).

In this case, the Board finds that the August 2011 VA examiner's opinion is more probative than the opinion offered by the VA examiner in August 2004.  In this regard, the August 2011 VA examiner's opinion was based on a review of the claims file, as well as an examination of the Veteran and consideration of his documented history and assertions, including the August 2004 opinion.  Moreover, the August 2011 VA examiner's opinion is more definitive and supported by clear rationale.  As noted, the August 2004 opinion failed to provide a rationale or clarifying discussion for the conclusion reached.  Thus, the most persuasive medical opinion on the question of etiology upon which this claim turns weighs against the claim.  

The only evidence of record supporting the Veteran's claim is his various lay assertions.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Veteran, as a layperson, is not qualified to provide a medical diagnosis or competent opinion relating his migraine headaches to his period of service.  Further, given his inconsistent statements regarding date of onset of his headaches, his credibility as to this matter is suspect, and his contentions are of minimal probative value.  In this regard, the Board observes that less than a year after service, in July 1996, the Veteran denied any previous history of symptoms associated with migraine headaches.  But during the August 2011 VA examination, the Veteran reported that his migraine headaches onset during service in 1993.

For the foregoing reasons, the Board finds that the claim for service connection for migraine headaches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
ORDER

Service connection for migraine headaches is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


